Citation Nr: 0732139	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  03-28 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hepatitis C. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk




INTRODUCTION

The veteran served on active duty from February 1976 to 
February 1980 with additional prior active service of two 
years and ten days indicated by the record.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, 'the Court') emphasized that adequate notice 
requires a claimant to be informed of what he must show to 
prevail in a claim, what information and evidence he is 
responsible for providing, and what evidence VA will secure.  
Although the RO provided the veteran notice in June 2002, 
that notice informed him of the evidence required to 
establish direct service connection for hepatitis C, the RO 
has not informed him of the evidence required to substantiate 
a claim for compensation benefits pursuant to 38 U.S.C.A. § 
1151.   
 
In May 2004 correspondence, the veteran, through his 
representative, requested 
a hearing with the Board sitting at the RO (i.e., Travel 
Board hearing).  There is 
no indication that such was scheduled or the request 
withdrawn.  In September 2007 correspondence, the veteran 
requested a personal hearing by a Decision Review Officer.  
Thus, the case must be returned to the RO to schedule such 
hearings.  

The Board notes that the veteran's file contains service 
medical records dated between 1976 and 1980.  The veteran's 
DD 214 notes an additional two years and ten days of active 
service.  The veteran's claim form dated February 1980 states 
that the veteran entered active duty in February 1974.  
Therefore, two years of the veteran's service medical records 
from 1974 to 1976 have not been associated with the veteran's 
claim file.  The AOJ should attempt to locate these records.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully complied with 
and satisfied with respect to the claim 
for compensation benefits pursuant to 38 
U.S.C.A. § 1151.  

2.  Attempt to secure the veteran's service 
medical records from 1974 to 1976 through 
official channels.

3.  Ask the veteran to provide the names and 
addresses of all medical care providers who 
treated the veteran for hepatitis C since 
service.  After securing the necessary 
release, request any identified records 
which are not duplicates of those already 
contained in the claims file.

4.  Schedule the veteran for a personal 
hearing at the RO before a Decision Review 
Officer or hearing officer.  

5.  After conducting any additional 
development deemed necessary, the claims 
should again be reviewed.  If the benefits 
sought on appeal remain denied, the 
appellant and representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

6.  Thereafter, schedule the veteran for a 
Travel Board hearing if he still desires 
one after the aforementioned RO hearing.   

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



